            Case 1-18-01141-ess              Doc 49-2        Filed 12/07/20   Entered 12/07/20 17:10:55


                                                   Notice Recipients
District/Off: 0207−1                       User: frandazzo                Date Created: 12/8/2020
Case: 1−18−01141−ess                       Form ID: 296                   Total: 2


Recipients of Notice of Electronic Filing:
aty         Kevin R Toole          ktoole@rascrane.com
aty         Robert W. Griswold          rgriswold@logs.com
                                                                                                    TOTAL: 2
